Title: To James Madison from Fulwar Skipwith, 12 October 1801
From: Skipwith, Fulwar
To: Madison, James


					
						Sir
						Paris. 12 Octo. 1801
					
					On the 28th. Ulto. I had the honor of receiving your letter of the 9th. of June last accompanying a Commission from the President, by which I am appointed Commercial Agent of the United States for the City of Paris during his pleasure, and untill the end of the next Session of the Senate.  I accept this mark of the President’s confidence, and I promise to discharge the duties which the trust imposes on me with fidelity and industry.
					Agreeably to that part of the standing instructions of your Department to Consuls & vice Consuls, which requires certain bonds with Sureties before they enter into the execution of their respective trusts, I here inclose my obligation with two Sureties who I presume will be approved.  I intreat you to receive, Sir, my assurances of the high respect and esteem with which I have the honor to be your mo. Ob. Servt.
					
						Fulwar Skipwith
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
